DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6,7 of remarks, filed 4/7/22, with respect to the rejection(s) of claim(s) 10,11,26-29 under 35 U.S.C. 103 over Bateman in view of Beckman have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Idowu et al. (2015/0018652).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not understood how or what the configuration of the device is the suction port extends at least partially through the orifice defined by the ring in a nested configuration when the ring according to claim 1 is recited to be fixed to an end of the proximal portion and provides a rigid orifice for the breast implant, fill material, and/or capsule during removal. So it is not evident what is nested or how can a suction port be where the ring orifice provides for removal.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1,9-11,13,14,33,35 are rejected under 35 U.S.C. 103 as being unpatentable over Bateman et al. (WO 2018//226726) in view of Idowu et al. (2015/0018652).  Bateman et al. disclose (Fig. 6 ) a device 20 for removing a breast implant 80, fill material 84, and/or a capsule 82 from a patient, comprising: Fig. 1B shows a housing 22 having solid distal 28 and proximal 29 portions which together define an interior chamber for receiving the breast implant, fill material, and/or capsule. Fig. 6 also shows how the device includes a suction port 60.
However, Bateman et al. did not disclose a ring fixed in position to an end of the proximal portion, the ring defining a rigid orifice through which the breast implant, fill material, and/or capsule pass during removal, and including a rounded outer lip having an outer diameter greater than an outer diameter of the end of the proximal portion. 
Idowu et al. show (Fig. 12) a device with a chamber 140 and has at a proximal end a securing ring 125b fixed in position and with the ring possessing a diameter (paragraph 61) greater than the end of the proximal portion of the chamber (as the end is only the size of the surgical opening). Idowu also teaches (paragraph 69) the securing ring is rigid and fixed to the chamber (paragraph 70). It would have been obvious to one of ordinary skill in the art to provide a securing rigid ring larger than the opening of the chamber end as taught by Idowu et al. and use with the suction device of Bateman et al. such that it prevents the implant removal device from being detached from the patient, see Idowu et al. paragraph 77. Regarding claim 9, Bateman shows (Figs. 1A,B) the breast implant removal device includes proximal and distal portions that are separable. Regarding claims 10,11,33,35 Fig. 12 of Idowu teaches the ring includes a rolled inner edge providing a substantially smooth ingress and thus incorporated with Bateman would be for the breast implant and fill material. Additionally, it can be seen (Fig. 12 of Idowu) that the inner diameter of the rolled inner edge is substantially the same as an inner diameter of the end of the proximal portion of the chamber. With respect to claim 13 Fig. 4 of Bateman shows the solid distal and proximal portions each include a solid wall. Please note in giving the broadest reasonable interpretation, the chamber of the suction device for removal of the implant is made of a solid material, thus it possesses solid walls being a solid material, see paragraph 52 of Bateman. Regarding claim 14, it can be seen (Fig. 6) that the suction device is connected to a vacuum pump 140. 
Claim(s) 12,32 are rejected under 35 U.S.C. 103 as being unpatentable over Bateman et al. (WO 2018//226726) in view of Idowu et al. (2015/0018652) as applied to claim 9 above, and further in view of O’Donnell et al. (2014/0228843). Bateman et al. in view of Idowu et al. is explained supra. However, Bateman et al. as modified by Idowu et al. did not explicitly disclose that when the proximal and distal portions are not in use that their shapes are provided to accommodate nesting one within the other. O’Donnell et al. teach (Figs. 5,8) that chambers for an implant can be provided with dimensions or shaped to accommodate one within the other to allow nesting (paragraph 52) for ease of handling of the instrument or reduction in bulkiness. It would have been obvious to one of ordinary skill in the art to use sizes equal or to shape proximal and distal portions of the chamber device to allow nesting as taught by O’Donnnell et al. with the suction tool of Bateman et al. as modified by Idowu et al. such that it provides ease of handling and reduces the bulkiness of the apparatus. Regarding claim 32, as best understood it is inherent in any suction device that one end is for providing the suction and the other removes or pulls matter therein. Therefore upon nesting the two parts as taught by O’Donnell the device of Bateman as modified with Idowu the suction port can lie with the ring incorporated therewith the proximal portion end. 
Claim(s) 26-29,34 are rejected under 35 U.S.C. 103 as being unpatentable over Bateman et al. (WO 2018//226726) in view of Idowu et al. (2015/0018652) as applied to claims 1,9 above, and further in view of Beckman et al. (8231527). Bateman et al. in view of Idowu et al. is explained supra. However, Bateman et al. as modified by Idowu et al. did not explicitly disclose a neck between the ring and the end of the proximal portion which extends the ring a distance from the end of the proximal portion. Beckman et al. teach (Fig. 2) a ring 30 on the end of surgical instrumentation for removal of a structure from the body of a patient and to provide a neck (42,44) such that it extends a distance between the ring and proximal portion end for capturing tissue, col. 3, lines 3-8. It would have been obvious to one of ordinary skill in the art to place the ring distanced from the proximal portion end via a neck as taught by Beckman et al. with the removal device of Bateman et al. as modified by Idowu et al. such that it secures the instrumentation in the site of removal and protects the site from entry of foreign matter, see Beckman. Regarding claim 27, Fig. 12 of Idowu teaches the ring includes a rolled inner edge. Thus it would have been an obvious expedient to incorporate the feature with the ring used on the end of the proximal portion of the suction device of Bateman. Regarding claims 28,29, as mentioned already Beckman teaches the neck as seen in Fig. 2 provides a distance or spacing that is extending between the proximal end portion and the ring. Regarding claim 34 Fig. 12 of Idowu teaches the ring includes a rolled inner edge and thus incorporated with the suction device of Bateman would be for the proximal portion and it can be seen (Fig. 12 of Idowu) that the inner diameter of the rolled inner edge is substantially the same as an inner diameter of the end of the proximal portion of the chamber.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799